As filed with the Securities and Exchange Commission on December 20, 2010 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o Registration statement pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934 OR x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2010 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to OR o Shell company report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of event requiring this shell company report Commission file number 0-30082 ENVOY CAPITAL GROUP INC. (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) Ontario, Canada (Jurisdiction of incorporation or organization) 30 St. Patrick St., Ste. 301, Toronto, Ontario, Canada M5T 3A3 (Address of principal executive offices) Andrew Patient, Tel. 416-593-3725 Fax 416-593-4434, 30 St. Patrick St., Ste.301, Toronto Ontario, Canada M5T 3A3 (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None Securities registered or to be registered pursuant to Section 12(g) of the Act: COMMON SHARES (Title of Class) The Nasdaq Capital Market (Name of each exchange on which registered) Table of Contents Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. NONE (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: At September 30, 2010, there were 8,028,377 common shares outstanding. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES:o NO:x If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to 13 or 15 (d) of the Securities Exchange Act of 1934.YES: oNO:x Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES:x NO: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES:x NO: o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non accelerated filer: Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the Registrant has used to prepare the financial statements included in this filing: U.S. GAAPoInternational Financial Reporting Standards as issued by the International Accounting Standards BoardoOther x Indicate by check mark which financial statement item the Registrant has elected to follow.Item 17:xItem 18:o If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES:oNO:x 2 TABLE OF CONTENTS PART I Item 1. Identity of Directors, Senior Management and Advisers 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Item 4. Information on the Company 11 Item 4A. Unresolved Staff Comments 15 Item 5. Operating and Financial Review and Prospects 15 Item 6. Directors, Senior Management and Employees 34 Item 7. Major Shareholders and Related Party Transactions 45 Item 8. Financial Information 47 Item 9. The Offer and Listing 47 Item 10. Additional Information 49 Item 11. Quantitative and Qualitative Disclosures About Market Risk 58 Item 12. Description of Securities Other than Equity Securities 60 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 60 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 60 Item 15. Controls and Procedures 61 Item l6A Audit Committee Financial Expert 61 Item l6B Code of Ethics 62 Item l6C Principal Accountant Fees and Services 63 Item 16D Exemptions from the Listing Standards for Audit Committees 63 Item 16E Purchase of Equity Securities by the Issuer and Affiliated Purchases 63 PART III Item 17. Financial Statements 64 Item 18. Financial Statements 64 Item 19. Exhibits 65 Signatures 66 Certifications Exhibit Index 3 Table of Contents The certifications are exhibits, not part of body. References in this annual report to “the Company” and ‘Envoy’ mean Envoy Capital Group Inc. and its subsidiaries, unless otherwise specified. The Company presents its consolidated financial statements in Canadian dollars. In this annual report, except where otherwise indicated, all dollar amounts are expressed in Canadian dollars. References to “$“ are to Canadian dollars, references to “U.S.” are to United States dollars, “€” are to Euro dollars and references to “£“ are to British pounds. See “Selected Financial Data” in Item 3 of this Form 20-F. Special Note Regarding Forward-Looking Statements This annual report on Form 20-F contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, including statements relating to Envoy’s outlook or future economic performance, anticipated profitability, revenues, commissions and fees, expenses and other financial items, and Envoy’s plans and expectations relating to its business and prospects. The words “expect”, “anticipate”, “estimate”, “may”, “will”, “should”, “intend,” “believe”, and similar expressions, are intended to identify forward-looking statements. Forward-looking statements are based on estimates and assumptions made by Envoy in light of its experience and its perception of historical trends, current conditions and expected future developments, as well as other factors that the Company believes are appropriate in the circumstances. Many factors could cause Envoy’s actual results, performance or achievements to differ materially from those expressed or implied by the forward-looking statements, including, without limitation, the factors described in Item 3.D “Risk Factors”. These factors should be considered carefully, and readers should not place undue reliance on Envoy’s forward-looking statements. The Company has no intention and undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 4 Table of Contents PART I Item 1:Identity of Directors, Senior Management and Advisers Not applicable. Item 2:Offer Statistics and Expected Timetable Not applicable. Item 3:Key Information A. Selected Financial Data¹ The following tables sets forth selected financial data for Envoy for the fiscal years indicated below and should be read in conjunction with the more detailed audited consolidated financial statements and the related notes thereto (the “Consolidated Financial Statements”) appearing under Item 17 in this Form 20-F and the discussion under Item 5 “Operating and Financial Review and Prospects” herein. The selected consolidated financial data does not include statements of operations data or balance sheet data of any acquired operations prior to their respective acquisition effective dates. The Company’s historical results are not necessarily indicative of the results that may be expected for any future period. Fiscal Years Ended September 30 2006 (2) (all amounts in thousands except per share data) Statement of Operations Data: Net Revenue $ (Loss) Earnings From Continuing Operations (3) Earnings From Discontinued Operations - - - (Loss) Earnings From Continuing Operations Basic Earnings Per Share ) (Loss) Earnings From Continuing Operations Diluted Earnings Per Share ) Net (Loss) Earnings (3) Net (Loss) Earnings Per Share Basic ) ) ) Net (Loss) Earnings Per Share Diluted (3) ¹The Consolidated Financial Statements of Envoy have been prepared by management in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) which vary in certain significant respects from U.S. Generally Accepted Accounting Principles (“U.S. GAAP”).Reconciliation to U.S. GAAP for fiscal 2010 and 2009 is set forth in Note 21 to the Notes to the Consolidated Financial Statements. The fol1owing would be the adjustments under U.S. GAAP to the information provided above as an increase (decrease) to: Net revenue 2010 ($1,113), 2009 ($586), 2008 $4,255, 2007 ($5,148) and 2006 $nil; (Loss) earnings from continuing operations 2010 ($137), 2009 ($283), 2008 $1,686, 2007 ($1,240) and 2006 $nil; (Loss) earnings from continuing operations earnings per share basic 2010 ($0.02), 2009 ($0.04), 2008 $0.18, 2007 ($0.09) and 2006 $nil; (Loss) earnings from continuing operations earnings per share diluted 2010 ($0.02), 2009 ($0.04), 2008 $0.18, 2007 ($0.09) and 2006 $nil;Net (loss) earnings 2010 ($137), 2009 ($283), 2008 $4,490, 2007 ($1,240) and 2006 ($2,700);and Net (loss) earnings per share basic 2010 ($0.02), 2009 ($0.04), 2008 $0.49, 2007 ($0.09) and 2006 ($0.13); Net (loss) earnings per share diluted 2010 ($0.02), 2009 ($0.04), 2008 $0.49, 2007 ($0.09) and 2006 ($0.13). 5 Table of Contents As at September 30 2006 (2) (all amounts in thousands) Balance Sheet Data: Current Assets $ Total Assets (5) Total Debt (4) 97 - 70 Shareholders’ Equity (5) (Deficit) Retained Earnings (6) 2The exchange rate utilized with respect to the Statement of Operations Data for the fiscal year ended September 30, 2006 of Watt Gilchrist Limited (“Gilchrist”) and Parker Williams Design Limited (“PWD”) is £1.00 to $2.0571 and with respect to the Balance Sheet Data of Gilchrist and PWD is £1.00 to $2.1044. Except as set forth in footnotes 4 and 6, no other acquisitions by Envoy materially affect the comparability of the information in the Selected Financial Data. 3As reflected in Note 21 to the Consolidated Financial Statements, the net (loss) earnings from continuing operations for the fiscal years ended September 30, 2010, 2009, 2008, 2007, and 2006 were ($4,279), ($10,759), ($8,472), $1,401 and ($5,392), respectively under U.S. GAAP. The net (loss) earnings for the fiscal years ended September 30, 2010, 2009, 2008, 2007, and 2006 were ($4,279), ($10,759), ($5,668), $1,777 and ($564), respectively under U.S. GAAP. The diluted net (loss) earnings per share for the years ended September 30, 2010, 2009, 2008, 2007, and 2006 were ($0.52), ($1.26), ($0.62), $0.14 and ($0.03), respectively under U.S. GAAP. 4Total debt includes both the current and long term portion of debt. 5As reflected in Note 21 to the Consolidated Financial Statements, the shareholders’ equity as at September 30, 2010, 2009, 2008, 2007 and 2006 was $16,912, $21,813, $32,631, $41,140 and $72,589, respectively under U.S. GAAP. Total assets as of September 30, 2010, 2009 and 2008 under U.S. GAAP would exclude fair value adjustments of $51, $189 and $472, respectively.In addition, total assets as of September 30, 2007 and 2006 under U.S. GAAP would exclude the unrealized gain on private equities of $1,147 and $nil, respectively, include the unrealized gain (loss) on securities for sale of $nil and $242, respectively, exclude capitalized incorporation costs of $66 and $nil, respectively, and exclude cash held in escrow relating to the sale of the UK operations of $2,803 and $2,700, respectively. 6 Table of Contents 6Retained earnings as of September 30, 2010, 2009, 2008, 2007 and 2006, excludes the cumulative foreign currency translation adjustment of $nil, $nil, $nil, ($77) and ($51), respectively. See Note 2(f) in the Notes to Consolidated Financial Statements of Envoy. Envoy has never paid any dividends on its common shares and does not anticipate that it will pay any cash dividends on its common shares in the foreseeable future. Any decision to pay dividends in the future will be at the discretion of Envoy’s board of directors, after taking into account such factors as Envoy’s financial condition, operating results, current and anticipated cash needs and plans for expansion. Exchange Rates: On December 10, 2010, the noon buying rate for Canadian dollars as certified for customs purposes by the Federal Reserve was $1.00 U.S. to $1.0091. The following table sets forth for the periods indicated certain information regarding the exchange rates of Canadian dollars into U.S. currency. The rate of exchange means the noon buying rate in New York City for cable transfers in foreign currencies as certified for customs purposes by the Federal Reserve. Fiscal Year Ended September 30, Average * $ * The Average rate means the average rates each period, calculated by using the average of the exchange rates on the last day of each month during the fiscal period. For the Month Ended November October September August July June High $ Low $ B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Envoy’s business, financial condition and results of operations could be materially adversely affected by any of the following risks. In addition, risk and uncertainties not currently known to the Company or that the Company currently deems to be immaterial may also materially and adversely affect its business. Risks Related to Envoy’s Business and Industry The Company has a limited number of large clients. The Company receives a significant portion of its revenues from a limited number of large clients. The loss of any such clients could adversely impact the Company’s prospects, business, financial condition and results of operations. 7 Table of Contents The Company’s results of operations and its business depend on its relationship with a limited number of large clients. In 2010, the top three customers accounted for 26%, 17% and 12% of net revenue.In 2009, the top three customers accounted for 23%, 17% and 7% of net revenue. The Company expects its reliance on a limited number of clients will continue in the future.There can be no assurance that the Company will be able to maintain its historical rate of growth or its current level of revenue derived from any client in the future. The Company is dependent on its key personnel. The Company’s success depends in part upon its ability to hire and retain key senior management and skilled technical, client service and creative personnel able to create and maintain solid relationships with clients. An inability to hire or retain qualified personnel could have a material adverse effect on the Company. The Company is exposed to the risks of doing business internationally. The Company’s operations are subject to a number of risks inherent in operating in different countries. These include, but are not limited to risks regarding: • currency exchange rate fluctuations; • restrictions on repatriation of earnings; and • changes in the political or economic conditions of a specific country or region, particularly in emerging markets. The occurrence of any of these events or conditions could adversely affect the Company’s ability to increase or maintain its operations in various countries. Currency exchange rate fluctuations could adversely affect the Company’s results of operations. The Company is subject to currency risk through its activities in the United States, Middle East and Europe.Unfavourable changes in the exchange rate may affect the operating results of the Company. The Company has begun to actively use derivative instruments to reduce its exposure to foreign currency risk.In addition, dependent on the nature, amount and timing of foreign currency receipts and payments, the Company may from time to time enter into foreign currency contracts to mitigate the associated risks. Market rate fluctuations could adversely affect the Company’s results of operations. The Company is subject to market risk through the risk of loss of value in Envoy’s portfolios resulting from changes in interest rates, foreign exchange rates, credit spreads, and equity prices. The Company is required to mark to market its held-for-trading investments at the end of each reporting period. This process could result in significant write-downs of the Company’s investments over one or more reporting periods, particularly during periods of overall market instability, which would have a significant unfavourable effect on the Company’s financial position 8 Table of Contents The Company may be unsuccessful in evaluating material risks involved in completed and future investments. The Company regularly reviews investment opportunities and as part of the review, the Company conducts business, legal and financial due diligence with the goal of identifying and evaluating material risks involved in any particular transaction. Despite the Company’s efforts, it may be unsuccessful in ascertaining or evaluating all such risks. As a result, it might not realize the intended advantages of any given investment and may not identify all of the risks relating to the investment. If the Company fails to realize the expected benefits from one or more investments, or does not identify all of the risks associated with a particular investment, the Company’s business, results of operations and financial condition could be adversely affected. The Company is subject to credit risk. The Company manages its credit risk with respect to accounts receivable by acting as an agent for its customers, by dealing primarily with large creditworthy customers and by billing whenever possible in advance of rendering services or making commitments. The Company had two customers who represented 47% of accounts receivable as at September 30, 2010, and two customers who represented 43% of accounts receivable as at September 30, 2009. Should the Company fail to efficiently manage its outstanding accounts receivable, the Company’s results of operations may be adversely affected. Certain of the Company’s financial assets, including cash and cash equivalents are exposed to the risk of financial loss occurring as a result of default of a counterparty on its obligations to the Company.The Company may, from time to time, invest in debt obligations.The Company is also exposed, in the normal course of business, to credit risk from the sale of its investments and advances to investee companies. The Company may need to raise additional capital to grow its business, which it may not be able to do. The Company's future liquidity and capital requirements are difficult to predict because they depend on numerous factors, including the success of its existing services, attracting and maintaining clients, as well as competing market developments.As a result, the Company may not be able to generate sufficient cash from its operations to meet additional working capital requirements, support additional capital expenditures or take advantage of investment or acquisition opportunities.Accordingly, the Company may need to raise additional capital in the future. The Company's ability to obtain additional financing will be subject to a number of factors, including market conditions and its operating performance.These factors may make the timing, amount, terms and conditions of additional financing unattractive for the Company.If the Company raises additional funds by selling equity securities, the relative equity ownership of its existing investors could be diluted or the new investors could obtain terms more favorable than previous investors.If the Company raises additional funds through debt financing, it might incur significant borrowing costs.If the Company is unable to raise additional funds when needed, or on terms acceptable to it, the Company's ability to operate and grow its business could be impeded. The Company is subject to recessionary economic cycles. The marketing and communications industry is cyclical and as a result it is subject to downturns in general economic conditions and changes in client business and marketing budgets. Such downturns in the economic cycle may have material adverse effects on the Company’s business, results of operations and financial condition. 9 Table of Contents The Company may be subject to certain regulations that could restrict the Company’s activities. From time to time, governments, government agencies and industry self- regulatory bodies in Canada, the United States, the European Union and other countries in which the Company operates have adopted statutes, regulations and rulings that directly or indirectly affect the activities of the Company and its clients. For further discussion of such regulations, see the discussion in the Government Regulationssection under Item 4.B. Though the Company does not expect any existing or proposed regulations to materially adversely impact the Company’s business, the Company is unable to estimate the effect on its future operations of the application of existing statutes or regulations or the extent or nature of future regulatory action. The Company competes for clients in a highly competitive industry, which may reduce market share and decrease profits. The marketing and communication services industry is highly competitive and fragmented. The Company’s principal competitors are large multinational communications services companies, as well as regional and national branding and marketing services firms. Many of the Company’s competitors have larger client bases and significantly greater financial, marketing, public relations, revenues and other resources than the Company does. There can be no assurance that the Company will be able to compete effectively against these companies, and the competition for clients against such current and future competitors may reduce the Company’s market share and decrease profits. Risks related to the Company’s common shares Because the Company is a Canadian company, it may be difficult to enforce liabilities against the Company based solely upon the federal securities laws of the United States. The Company was organized under the laws of the Province of Ontario, and its principal executive offices are located in Toronto, Ontario. Many of its directors, controlling persons and officers are residents of Canada and a substantial portion of their assets and a majority of the Company’s assets are located outside the United States. Consequently, it may be difficult to enforce against the Company or any of its directors, controlling persons, or officers, liabilities based solely upon the federal securities laws of the United States. The Company believes that it is a Passive Foreign Investment Company, which may have adverse tax consequences for the Company’s shareholders in the United States. Under U.S. federal income tax laws, the Company believes that it was a passive foreign investment company (“PFIC”) for the year ending September 30, 2010, and that it has been a PFIC in prior years, which may have adverse tax consequences for the Company’s shareholders in the United States. U.S. shareholders are urged to read the section titled “Certain United States Federal Income Tax Considerations” in Item 10 of this Form 20-F and to consult their tax advisors concerning the U.S. federal income tax consequences of holding the common shares of a PFIC. 10 Table of Contents Item 4:Information on the Company Envoy’s businesses include an international consumer and retail branding company and a merchant banking and financial services company. Envoy conducts its branding services through its wholly-owned subsidiary, Watt International Inc. (“Watt International”), which is one of the world’s leading brand strategy and design consultancies. Envoy provides consulting, branding, packaging and retail design services to clients in Canada, the United States and South America, as well as project work for clients in other countries around the globe.Watt International subsists under the laws of the Province of Ontario. In 2006, Envoy’s board of directors approved the creation of a merchant banking operation focused on providing financial services as well as equity and debt capital to small and mid-cap companies. Envoy Capital Group was officially launched in fiscal 2007. The merchant banking division investments currently consist of a blend of professionally managed market diversified funds and direct investments in growth stage public companies.A certain portion of the portfolio is also invested in common shares of private companies. The merchant bank business earnings consist of both realized and unrealized gains in the market value of its investments, plus dividends and interest income. The principal place of business of Envoy is 30 St. Patrick St., Ste. 301, Toronto, Canada M5T 3A3. Envoy may be reached by telephone at (416) 593-1212 or facsimile at (416) 593 4434. Envoy’s website is www.envoy.to. Information contained on Envoy’s website does not constitute a part of this Form 20-F. A.History and Development of the Company Envoy was incorporated under the laws of the Province of British Columbia, Canada as “Potential Mines Ltd.” in December 1973 and was continued under the laws of the Province of Ontario, Canada in December 1997. At the Company’s annual general meeting held on March 30, 2007 the shareholders voted to amend the corporation’s articles of incorporation by changing its name to Envoy Capital Group Inc.Envoy’s registered office is located at St. Patrick St., Ste. 301, Toronto, Canada M5T 3A3 (telephone 416/593-1212). Since December 1997, Envoy has shifted the nature of its business to providing marketing, communications and consumer and retail branding services for promoting clients’ products, services and business messages utilizing such media as print, broadcast and the Internet. Envoy has grown, in large part, through strategic acquisitions. Certain material transactions by Envoy since January 1, 2006 are described below. Effective September 15, 2006, Envoy completed the sale of all of the shares of its wholly owned UK subsidiary ECG Holdings (UK) Ltd., including the related business and assets of Gilchrist and PWD.The sale price of $27 million was paid in cash.Pursuant to the terms and conditions of the sale purchase agreement, $2.7 million was held in escrow to secure potential third party claims.In January, 2008, the Company received $2,834,568, representing the withheld amount plus accrued interest. 11 Table of Contents On September 15, 2006, the Company announced its intention to repurchase its common shares under a substantial issuer bid in the form of a modified “Dutch Auction” tender offer. On January 25, 2007, pursuant to this Dutch Auction tender offer, the Company announced that it would take up and pay for the shares at a purchase price of US$2.70 (CDN$3.19) per share for a total purchase price of US$24.4 million (CDN$28.7 million).Costs relating to the offering totaled approximately $1.5 million.On January 30, 2007, the Company took up and paid for 9,002,383 shares.Payment for the shares was made from available cash on hand. B.Business Overview Services in the Envoy Group: Consumer and retail branding — Watt International, a wholly owned subsidiary of Envoy that management believes to be one of the world’s leading brand strategy and design consultancies, provides the following services: strategic brand consulting, research, corporate identity and communications, retail branding and store design, package design and retail marketing. In 2006, Envoy established a merchant banking organization focused on providing financial services as well as equity and debt capital to small and mid-cap companies. Envoy Capital Group was officially launched in fiscal 2007. The Merchant Bank division investments currently consist of a blend of professionally managed market diversified funds and direct investments in growth stage public companies.A certain portion of the portfolio is also invested in common shares of private companies. The Merchant Bank business earnings consist of both realized and unrealized gains in the market value of its investments, plus dividends and interest income. Our Strategic Direction: At the Company’s annual general meeting held on March 30, 2007 the shareholders voted to amend the corporation’s articles of incorporation by changing its name to Envoy Capital Group Inc. and removing the maximum number of common shares that the corporation is authorized to issue.In addition, the shareholders also voted to reduce the stated capital of the corporation’s common shares by $40.3 million for the purpose of eliminating the deficit on the consolidated balance sheet of the corporation as at September 30, 2006. On November 25, 2008, the Company established a new foreign subsidiary, Envoy Capital Group Monaco, S.A.M (“Envoy Monaco”).Envoy Monaco will be responsible for carrying on Envoy’s existing merchant banking business. Currently Envoy’s Merchant Banking Division is a diversified investment, financial advisory and consulting firm focused on the securities of public issuers.Envoy Monaco’s investment portfolio will be comprised of securities of mostly public and some private issuers in a broad range of business sectors. It will also continue to try to identify compelling investment opportunities in energy-related, technology and biotechnology businesses.The choice of the Principality of Monaco as the strategic location for Envoy’s world-wide merchant banking business was based on several factors, including: * A geographically strategic position, next to southern Mediterranean markets and two hours away from major European cities. * A unique political and economic environment. * A straightforward, advantageous fiscal system, for both individuals and companies. * The density of financial activities. * The presence of an efficient and easily accessible administrative infrastructure. * Security for both assets and people. * Excellent infrastructures for free movement of goods and people. * Exceptional political and social stability. 12 Table of Contents On September 15, 2006, the Company announced its intention to repurchase its common shares under a substantial issuer bid in the form of a modified “Dutch Auction” tender offer. On January 25, 2007, pursuant to this Dutch Auction tender offer, the Company announced that it would take up and pay for the shares at a purchase price of US$2.70 (CDN$3.19) per share for a total purchase price of US$24.4 million (CDN$28.7 million).Costs relating to the offering totaled approximately $1.5 million.On January 30, 2007, the Company took up and paid for 9,002,383 shares.Payment for the shares was made from available cash on hand. On September 15, 2006, Envoy sold its wholly owned subsidiary ECGH, including related assets and business operations.Envoy believes that the sale of ECGH, which represented non-core holdings of Envoy, will enhance shareholder value. Industry Overview: Consumer and Retail Branding In all areas of marketing and product design, companies are looking to extend their customer relationships and influence consumer behavior. Consumer and retail branding services encompass the entire customer experience, from product packaging to the retail environment, and are a key component of a company’s marketing communications strategy. The consumer and retail branding services sector is rapidly evolving into a global marketplace, as companies are increasingly looking for expertise in the development and maintenance of their brands on a global basis. Companies are looking to firms that can deliver a consistent message to consumers through packaging and retail design, regardless of geography. Retail is the second largest industry in the United States and one of the largest industries worldwide. Unlike other, more volatile sectors, the retail industry continues to grow at a steady rate, particularly as developing countries achieve greater economic stability. Watt International has continued to service clients in various segments of the market.Watt continues to focus its efforts to transform the business model to strategically driven operations and align itself with the market conditions to retain and service existing clients and to grow by providing innovative solutions in domestic and international markets. Government Regulations: The marketing communications industry is subject to extensive government regulation, both domestic and foreign, with respect to the truth in and fairness of advertising. There are also a number of U.S. federal and state laws and regulations directed at the advertising and marketing of specific products, such as food and drug products. In addition, there has been an increasing tendency on the part of businesses to resort to the judicial system, as well as industry self-regulatory procedures, to challenge comparative advertising of their competitors on the grounds that the advertising is false and deceptive. There can be no assurance Envoy will not be subject to claims against it or Envoy’s clients by other companies or governmental agencies or that such claims, regardless of merit, would not have a material adverse effect on Envoy’s future operating performance. 13 Table of Contents Merchant Banking The financial services sector is experiencing a period of instability as forces of change with respect to globalization, regulatory changes, consolidations, and advances in technology change the entire context of financial services throughout the world. Competition in the financial services sector is increasing both domestically and in the international marketplace. Within Canada, changes to federal law and regulation have opened up new opportunities for foreign banks to operate and encouraged the start up of new banks, offering more choice to consumers. New banks are arriving on the scene virtually every year. Some have established traditional branches, while others have focused on electronic channels, or specific products or market segments. Recent entrants have included both global competitors and domestic newcomers. Envoy Capital Group is a merchant banking division of Envoy that focuses on providing financial services as well as equity and debt capital, to small and mid-cap companies. Going forward, Envoy will also provide the necessary capital to allow Envoy Monaco to carry out its mandate.Envoy Monaco’s investment portfolio will be comprised of securities of mostly public and some private issuers in a broad range of sectors.Currently, Envoy’s Merchant Banking Division is focused on the North American exchanges (e.g. NYSE, NASDAQ, TSX, AMEX), due to the liquidity and stability that those investments provide.In the future, Envoy Monaco will start to focus on leveraging value investments on European exchanges as well as private companies in Europe. Government Regulations: The banking and financial industry is one of the most regulated industries in the world.The Company is required to adhere to extensive rules and regulations governing both financial services and securities exchanges. Changes to federal law and regulation have opened up new opportunities for foreign banks to operate in Canada, encouraged the start up of new banks with new ownership rules, and given certain non-bank financial institutions direct access to the payments system. Many of the old barriers prohibiting financial institutions from competing in each other’s business have disappeared over the past 15 years. C.Organizational Structure Envoy has operations in Monaco, the United States and Canada.Envoy owns 100% of Watt International Inc. and 99.8% of Envoy Capital Group Monaco, S.A.M., its’ two operating subsidiaries. D.Property, Plants and Equipment Envoy currently operates offices in the principality of Monaco and in Toronto, Canada. The terms of our principal leases are as follows: Envoy’s principal executive offices consist of approximately 1,600 square feet located at 30 St. Patrick St., Ste. 301, Toronto, Ontario. These premises have been leased pursuant to a lease with a term that commenced on April 1, 2009 and expires in March 2014 at a current annual rent of $52,200.Envoy has an option to terminate the lease on or after March 31, 2012, upon payment of a penalty in the amount of $1,000 for each month remaining on the lease at the time of cancellation. 14 Table of Contents The offices of Envoy’s wholly owned subsidiary, Watt International, consist of an office building of approximately 26,600 square feet located at 300 Bayview, Toronto, Ontario, Canada. The premises are leased pursuant to a lease with a current annual rent of $428,118 that expires in March 2012. The offices of Envoy Monaco consist of approximately 900 square feet located at Les Abeilles, 7 Boulevard d’Italie, 8th floor, Monte Carlo, Monaco.These premises have been leased pursuant to lease with a term that commenced on April 1, 2009 and expires March 31, 2012, at a current annual rent of €38,400 (Cdn. $62,511).The lease may be terminated on the first and second anniversary dates with three months written notice. In September 2006, Envoy sold all the shares of its United Kingdom subsidiaries, and has no further lease obligations in the United Kingdom. Item 4A:Unresolved Staff Comments Not applicable. Item 5:Operating and Financial Review and Prospects The following discussion should be read in conjunction with, and is qualified in its entirety by, the Consolidated Financial Statements of Envoy and the Notes relating thereto, included as item 17 in this Form 20-F. The information contained in this Item 5 refers to Financial Statements of Envoy, which are presented in Canadian dollars and are prepared in accordance with Canadian GAAP. Canadian GAAPdiffers in certain significant respects from U.S. GAAP. Reconciliation to U.S. GAAP is set forth in Note 21 of the Notes toConsolidated Financial Statements. Historical results of operations, percentage relationships and any trends that may be inferred there from are not necessarily indicative of the operating results of any future period. Overview The Company presents as net revenue its net commission and fee income earned as compensation for its services.Further, the balance sheet reflects the following: (i) deferred revenue representing fees billed and collected in advance of such fees being earned; (ii) unbilled revenue (included in accounts receivable) representing fees earned but not yet billed as well as well as reimbursable pass-through costs; and (iii) work in process (included in accounts receivable) represents costs incurred on projects for which revenue has not yet been recognized for accounting purposes. Included in work in process are charges for staff time at standard cost and third party charges. The standard cost rate provides for the recovery of actual labour and overhead costs incurred. The third party charges are for actual costs related to outsourced goods and services for specific projects. The Company recognizes net revenue and profits for Consumer and Retail Branding on the completed contract basis, and accordingly revenue and profit are recognized only when the contract or contract milestone is substantially complete.Anticipated losses are provided for when the estimate of total costs on a contract indicates a loss. Net revenue for the Consumer and Retail Branding segment represents compensation for services rendered, net of any pass-through costs such as production costs incurred on behalf of clients in acting as agent for them.In circumstances where the Company retains subcontractors, such as architects or engineers, to perform services as an agent to the Company, the revenue for such services is included in net revenue and the cost of the subcontractor’s services is included in salaries and benefits expense or general and administrative expenses, as appropriate. 15 Table of Contents Securities transactions are recorded on a trade-date basis.Changes in fair value of held-for-trading investments are reflected in the consolidated statements of operations.Dividend income is recorded on the ex-dividend date.Interest income is recorded on an accrual basis. Operating Expenses Salaries and benefits, general and administrative expenses and occupancy costs represent our operating expenses. Salaries and benefits expenses include salaries, employee benefits, incentive compensation, contract labour and other payroll related costs, which are expensed as incurred. General and administrative costs include business development, office costs, technology, professional services and foreign exchange. Occupancy costs represent the costs of leasing and maintaining company premises. Tax Matters With respect to Envoy’s 2010 fiscal year, Envoy had tax loss carry forwards sufficient to cover its Canadian income tax liabilities and has approximately $26.1 million in loss carry forwards. Details on income taxes are set forth in Note 15 of the Notes to Consolidated Financial Statements. A.Operating Results Net revenue from continuing operations for the year ended September 30, 2010 was $9.6 million, compared to $12.3 million for the year ended September 30, 2009, a decrease of $2.7 million.The decrease was due primarily to diminished revenue in the Consumer and Retail branding segment.Investment gains for the year ended September 30, 2010 were $1.1 million compared to $0.6 million in the same period last year. Salaries expense for the year ended September 30, 2010 was $8.1 million, compared to $12.7 million in the year ended September 30, 2009, a decrease of $4.6 million.The labour to net revenue ratio for the year ended September 30, 2010 was 84.5%, compared to 103.1% in the year ended September 30, 2009.The improvement in the salary ratio was due to the closure of the Dubai office in fiscal 2009 and the executive restructuring undertaken in early fiscal 2010. General and administrative expenses for the year ended September 30, 2010 was $1.9 million, compared to $3.1 million for the year ended September 30, 2009, a decrease of $1.2 million or 38.6%.The primary reason for the decrease was the closure of the Dubai office in fiscal 2009. Occupancy costs were $0.9 million for the year ended September 30, 2010, and $0.9 million for the year ended September 30, 2009.The occupancy cost to net revenue ratio was 9.7% for the year ended September 30, 2010 compared to 6.9% for the year ended September 30, 2009, mainly due to the lower revenue base in the current year. The Consolidated Financial Statements have been prepared by management in accordance with generally accepted accounting principles in Canada, which vary in certain significant respects from generally accepted accounting principles in the United States.A description of the significant differences, as applicable to the Company, is included in note 21 to the Consolidated Financial Statements. 16 Table of Contents SELECTED ANNUAL INFORMATION Fiscal 2010 Fiscal 2009 Fiscal 2008 Net revenue $9.6 million $12.3 million $11.3 million Net loss: From continuing operations (4.1) million (10.5) million (10.2) million From discontinued operations - - - Total (4.1) million (10.5) million (10.2) million Net loss per share Total Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) From continuing operations Basic $ ) $ ) $ ) Diluted $ ) $ ) $ ) From discontinued operations Basic $nil $nil $nil Diluted $nil $nil $nil As at: Sep 30, 2010 Sep 30, 2009 Sep 30, 2008 Total assets $
